Citation Nr: 0322846	
Decision Date: 09/05/03    Archive Date: 09/11/03	

DOCKET NO.  00-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for teeth, gum and left jaw 
disorders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the benefit sought on 
appeal.  The veteran, who had active service from May 1942 to 
November 1945 and was a prisoner of war (POW) of the German 
government from October 1943 to May 1945, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  

Pursuant to authority provided by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook additional evidentiary 
development in this case.  The Board acknowledges that a 
recent opinion from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because it permitted the Board to 
consider additional evidence without having to return the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit explained that, when the Board obtained and 
considered evidence that was not before the RO, an appellant 
had no means to obtain one review on appeal to the Secretary 
as called for by 38 U.S.C.A. § 7104(a) because the Board was 
the only appellate tribunal under the Secretary.  

However, in this case, after the veteran was provided a copy 
of the evidence developed pursuant to authority provided by 
the now invalidated 38 C.F.R. § 19.9(a)(2) he essentially 
waived his right to have the RO consider the additional 
evidence.  In particular, the veteran responded by checking a 
box on a form letter indicating that he was submitting 
additional argument and/or evidence, that he did not have 
anything more to submit, and requesting the Board to 
immediately proceed with the adjudication of his appeal.  
Under these circumstances, the Board will proceed with the 
adjudication of the veteran's appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not shown to have any teeth, gum or left 
jaw disorders that are causally or etiologically related to 
the two teeth extracted during service, or are otherwise 
related to service.  


CONCLUSION OF LAW

Teeth, gum and left jaw disorders were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the March 2000 rating 
decision, as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter from the 
RO to the veteran dated in February 2001 specifically 
informed the veteran of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
while the veteran has made reference during the course of 
this appeal to his records being destroyed in a fire at the 
National Personnel Records Center, the veteran's service 
medical records are associated with the claims file.  The 
veteran has been afforded VA examinations in order to 
ascertain the etiology of any disorders that may be present.  
Lastly, the veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the veteran's claim.  In 
fact, in a statement from the veteran dated in May 2002 he 
specifically indicated that he did not have anything more to 
submit in connection with his appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Accordingly, the case is ready for appellate review.  

Background and Evidence

A service dental record shows that in early August 1943 tooth 
number L14 was abscessed and extracted.  Several days later 
the veteran was hospitalized with complaints of a sore 
throat.  It was noted that the site of the extraction was 
painful and swollen.  The diagnosis upon hospital discharge 
was acute Vincent's angina involving the bilateral tonsils.  
Dental records show the veteran received further treatment 
for an infected socket at L14.  Service medical records then 
show that later in August 1943, after being transferred to 
Presque Isle Army Airfield in Maine, the veteran was 
hospitalized for treatment of acute trench mouth of the gums.  
Service medical records contain no further reference to 
dental treatment during service, but a dental survey 
performed in June 1945 following the veteran's repatriation 
reflects that teeth L14 and L16 were missing.  A report of a 
physical examination performed in November 1945 in connection 
with the veteran's separation from service also shows teeth 
L14 and 16 were missing, but contains no other pertinent 
defects or abnormalities.  

Private medical records dated between September 1961 and 
December 1980 from Hunt B. Jones, M.D., shows no complaints, 
treatment or diagnosis pertaining to the teeth, gums or jaw.  

A VA Form 21-526 (Veterans Application for Compensation or 
Pension) received in June 1982 shows no claim for or 
treatment for teeth, gum or jaw disorders.  

A November 1982 statement from David W. Dorman, M.D., relates 
that he had first seen the veteran 11 years ago when he was 
seen for a mass in the right parotid area for which he 
underwent surgery.  It was also noted that the veteran was 
seen in October 1980 complaining of pain in the left neck 
area with radiation behind the left ear.  

A report of a VA general medical examination performed in 
January 1983 shows the veteran's teeth were noted to be in 
fair repair with a few missing.  The examination report noted 
that the veteran was a POW during World War II and that while 
a POW he experienced dental pains and that a German dentist 
pulled his tooth without an anesthetic so badly that he 
experienced pain and swelling for another year.  Following 
the examination no pertinent diagnosis was recorded.  

The veteran underwent a VA POW protocol examination in March 
1984.  At that time the veteran related that he had a tooth 
removed while in captivity and that it took six months to 
heal.  The veteran also made reference to spending three days 
in a hospital to have a tooth removed by French doctors.  
During the examination portion of the protocol examination 
the veteran related that he had trench mouth while he was a 
POW, stating that his gums would swell and bleed and that his 
lips would crack.  He also indicated that he had an infected 
tooth, an upper molar that was extracted by a German doctor 
in the prison camp without anesthetic.  The veteran went on 
to relate that since that time he had had extensive 
restoration of his teeth and that his teeth were in a good 
state of repair.  Following the examination the pertinent 
diagnosis were Vincent's infection (trench mouth); 
necrotizing, ulcerative gingivitis as a POW; and abscess 
tooth (right upper, extracted) as a POW.  

The veteran present testimony at a hearing before a hearing 
officer at the RO in July 1994.  At that hearing the veteran 
offered testimony concerning dental treatment he received 
during service, including the extraction of a tooth while a 
POW.  The veteran went on to offer testimony concerning the 
symptomatology he experienced following his separation from 
service and the treatment he received.  He essentially 
testified that he had had problems with his mouth and jaw 
since service.  

A report of a VA dental examination performed in August 1994 
shows the veteran had complaints of left-sided jaw pain with 
masticatory function.  The veteran's main complaint was 
soreness in the left side of his jaw and what he perceived to 
be an inability to open his mouth as wide as he would like or 
as wide as he used to be able to open his mouth.  Following 
the examination, the examiner indicated that there was no 
disability currently on a daily basis and that the veteran 
had no difficulty with masticatory function or to 
agglutination.  The diagnosis following the examination was 
left-sided facial discomfort most probably secondary to 
masseteric hypertrophy secondary to bruxism or grinding of 
teeth.  The examiner indicated that the veteran denied any 
such history that he was presently aware of.  

VA outpatient treatment records associated with the claims 
file include records of dental treatment the veteran received 
between 1982 and 1997.  These records contain no evidence of 
a left jaw disorder, including a neurological disorder of the 
left jaw area.  A record dated in July 1993 shows the veteran 
had complaints of a sore throat, swollen glands and sore 
gums, but no tooth pain.  The diagnostic impression at that 
time was probable Candida pharyngitis.  A record dated in 
March 1997 shows the veteran had been approved for and the VA 
paid for a root canal of tooth number 29.  

A report of a VA dental examination performed in January 1998 
reflects that the examiner had no access to service medical 
records and that all information was obtained from the 
veteran.  The veteran provided a history of having trench 
mouth in 1943 followed by multiple posterior extractions on 
the mandibular left side and maxillary left side.  The 
veteran also related that he developed an intra-oral 
infection requiring a four-day hospitalization.  The veteran 
stated that he had had chronic mandible pain since the 
extractions in 1943 and that the symptoms seemed to be 
increasing in intensity.  Physical examination disclosed the 
veteran had a normal range of mandibular function and that 
mastication in all movements appeared to be within normal 
limits.  He was noted to have functional dentition and there 
was no evident loss of either mandibular function or 
mastication function.  In the areas where the teeth were 
extracted during service, the posterior maxilla and mandible, 
there was normal edentulous bone contour.  X-rays disclosed 
no signs of chronic infection in the extraction sites.  There 
was some minimal crestal bone loss secondary to chronic 
periodontitis that was unassociated with the veteran's chief 
complaint.  There were no signs of paresthesia in the area 
and the soft tissue in the area appeared to be within normal 
limits with the exception of some gingivitis and localized 
periodontitis.  There was some soft tissue muscle tenderness 
to palpation on the left side, but the examiner did not think 
it had anything to do with the veteran's chief complaint and 
was probably secondary to some para-functional activity.  The 
diagnosis following the examination was edentulous spaces had 
been restored with fixed prosthesis and there was negative 
clinical or radiographic etiology evident to support the 
chief complaint of chronic mandibular pain on the left side.  

Copies of letters the veteran wrote to his perspective spouse 
were submitted to substantiate the extraction of his teeth 
during service and the complications following those 
procedures.  

A report of a VA dental examination performed in September 
1999 shows that following the examination the diagnosis was 
chronic facial pain with distribution in the trigeminal nerve 
third division with peripheral paresthesia of cranial nerve 
V, division III.  The examiner commented that given the 
sparse past history and unknown time period of the noted 
paresthesia, possibilities include resolved chronic osteo, 
status post a dental extraction in 1943 versus traumatic 
neuroma of the inferior alveolar nerve secondary to a 
traumatic tooth extraction.  The examiner indicated that this 
was a presumptive etiology and was unsure whether any of this 
could be the case given the sparse history.  The examiner 
suggested the possible need for a neurological evaluation by 
a neurologist versus a nerve block for benefit and diagnosis 
versus a workup for chronic osteo.  

The veteran presented testimony at a BVA videoconference 
hearing in December 2001 at which time he testified as to the 
dental treatment he received during service, included 
treatment he received as a POW.  He also offered testimony as 
to the symptomatology he experienced during service following 
dental treatment, as well as the symptomatology he continued 
to experience following separation from service.  The veteran 
essentially testified that his left jaw area had continued to 
be symptomatic since the dental procedures performed during 
service.

A report of a VA neurological disorders examination performed 
in October 2002 shows the veteran related a complaint of pain 
in the left side of his face.  It was described as beginning 
in the mid portion of the left jaw and radiating up to near 
the ear down to the lower front jaw and gums.  The veteran 
stated that the pain never went away and that the pain 
started in 1943 and had been present since then.  A review of 
medical records noted that the veteran had been evaluated by 
a dental service in September 2001 and was provided an 
injection in the left cheek and the long buccal nerve that 
did relieve the pain.  It was noted that the assessment was 
that the veteran had pain from the long buccal nerve and that 
there may be a neuroma of the long buccal nerve from incision 
and drainage of an abscess.  It was noted that this had not 
been confirmed.  Following the examination the diagnosis was 
that the veteran had pain from the long buccal nerve 
condition according to a dental evaluation performed in 
September 2001, but there was no evidence as yet that the 
veteran definitely had a neuroma.  

A report of a VA dental examination performed in October 2002 
shows that following the examination the examiner indicated 
that it was difficult if not impossible to determine the 
possibility of damage to the long buccal nerve during the 
surgical extraction of tooth number 17 or resultant damage 
from an incision and drainage procedure, if one was 
performed.  The examiner did indicate that the complete 
innervation of the mandibular branch of the trigeminal nerve 
seemed to be involved instead of an isolated branch with 
limited cutaneous distribution.  

An addendum dated February 2003 to the VA neurological 
examination indicated that the examiner was unable to state 
that the veteran did or did not have a neuroma.  It was 
indicated that there had been no definite evidence to 
establish this is the etiology of the veteran's pain.  

An addendum to the VA dental examination dated in February 
2003 stated that there was no radiographic evidence of 
chronic osteomyelitis in the area of tooth 17.  The 
conclusion was that the veteran was experiencing cutaneous 
pain associated with the mandibular branch of the trigeminal 
nerve.  The examiner indicated that it was only speculation 
as to the etiology of the veteran's complaint but that pre or 
postoperative infection could be a possibility, as could 
surgical trauma, but that this was not likely since the 
problem would be confined to the long buccal nerve.  Another 
possibility would be an unrelated neurological dysfunction 
secondary to other factors.  

An addendum to the October 2002 neurological examination 
dated in March 2003 indicates that the examiner was unable to 
state whether the veteran had a neuroma and that there had 
been no definitive evidence to establish that this was the 
etiology of the veteran's pain.  

Law and Analysis

The veteran essentially contends that he has pain in the left 
jaw area as a result of teeth extracted during service.  The 
veteran maintains that he has experienced these complaints 
since the service extractions.  At this point, the Board 
notes that the veteran is not pursuing this claim for service 
connection for the purpose of obtaining VA outpatient dental 
treatment.  The record reflects that the veteran has been 
receiving outpatient dental treatment since approximately 
1982 and is apparently continuing to receive such treatment.  
As such, the Board will not analyze this claim for service 
connection in terms of the veteran's entitlement to 
outpatient dental treatment.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered, or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(b).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 3 Vet. App. 341, 346 
(1991); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Disability compensation and VA dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only, 
and not compensation.  See 38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. §§ 3.381, 4.150, 17.161 (2002).  The types of dental 
or oral disorders that may be compensable include 
irreplaceable missing teeth and disease or damage to the jaw.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2002).

At the outset of the analysis, the Board finds that there is 
no question that the veteran had two teeth extracted during 
service.  The veteran's service medical records clearly show 
that the veteran had an abscess of tooth L14 in August 1943 
and that this tooth was extracted while he was stationed in 
Ohio.  The veteran subsequently developed acute Vincent's 
angina of the tonsils.  A dental record records that the 
socket was infected.  The veteran was subsequently 
transferred to Presque Isle, Maine, where he developed acute 
trench mouth of the gums.  Service medical records do not 
reflect any reference to or treatment for an additional 
extraction, but the Board acknowledges that the veteran has 
reported that a second extraction occurred while he was a 
POW.  Service medical records, specifically a dental record 
dated in June 1945 following the veteran's repatriation, 
reflect that two teeth were missing, L16, in addition to the 
previously extracted L14.  Thus, the Board finds that the 
veteran did have two teeth extracted during service, one of 
which occurred while he was a POW.  

However, while there appears to be some evidence of a current 
neurological disorder of the left jaw, there is no medical 
evidence of a nexus between that current disability and the 
teeth extracted during service.  In this regard, the Board 
would observe that private medical records dated between 1961 
and 1980 from Dr. Jones contained no reference to any 
complaints of left jaw pain, and it is significant to the 
Board that at the time of a VA general medical examination 
performed in January 1983 and a VA POW protocol examination 
completed in March 1984, a history of teeth extractions with 
complications was related to examiners, but the veteran 
related no continuing complaints between the time of the 
extractions and the time of those examinations.  In addition, 
at the time of a VA dental examination performed in August 
1994, when the veteran did relate complaints of left-sided 
jaw pain, the examiner was of the opinion that the left-sided 
facial discomfort was most probably secondary to masseteric 
hypertrophic secondary to bruxism or grating of the teeth.  

Similarly, at the time of a January 1998 VA dental 
examination the examiner identified no impairment of either 
mandibular or mastication function.  There was also nothing 
significant in the bony contour of the extraction sites and 
that those areas had returned to function with fixed 
prosthesis.  While there was some soft tissue muscle 
tenderness to palpation on the left side, the examiner did 
not believe that had anything to do with the veteran's chief 
complaint which was probably secondary to some para-
functional activity.  The examiner concluded that there was a 
negative clinical or radiographic etiology evident to support 
the veteran's chief complaint of chronic mandibular pain on 
the left side.  

It was not until a VA dental examination in September 1999 
that the possibility of neurological etiology of the 
veteran's left jaw pain was entertained.  While that examiner 
suggested the possibilities included resolved chronic 
osteomyelitis at the site of the dental extraction or a 
traumatic neuroma, further examinations failed to identify 
the presence of any chronic osteomyelitis as the etiology or 
the presence of a neuroma on further neurological 
examination.  Indeed, the examiner who performed the VA 
dental examination in October 2002 concluded in a February 
2003 addendum that it was only speculation as to the etiology 
of the veteran's complaints.  He indicated that the veteran 
had cutaneous pain associated with the mandibular branch of 
the trigeminal nerve but that surgical trauma was not the 
likely etiology since the problem would then be confined to 
the long buccal nerve.  

Based on this record, the Board finds that service connection 
for teeth, gum and left jaw disorders is not warranted.  
While the veteran did undergo extractions of two teeth during 
service, he is not shown to have any residual disability that 
is attributable to those extractions.  While the veteran 
clearly experiences some left jaw pain, which is probably 
neurological in etiology, there is simply no medical evidence 
which shows that this is in fact related to the extractions 
which were performed during service.  The Board believes that 
this conclusion is supported by the lack of pertinent 
complaints contained in medical records which would be 
expected to contain complaints of jaw pain for decades 
following the veteran's separation from service at least to a 
point in time beyond the VA POW protocol examination 
completed in March 1984.  Indeed, the record more clearly 
indicates that the veteran's complaints of left jaw pain are 
due to an etiology other than the extractions performed 
during service.  Accordingly, service connection for teeth, 
gum and left jaw disorders is denied.  




ORDER

Service connection for teeth, gum and left jaw disorders is 
denied.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

